Citation Nr: 0431561	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
June 21, 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel




INTRODUCTION

The veteran had active military service from September 1985 
to June 1990 and again from January 31, 1991, to March 19, 
1991, in support of Operation Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's request for an extension 
of her delimiting date for receipt of Chapter 30 educational 
benefits. 

In October 2001 and June 2003, the Board remanded this claim.  
The case has returned to the Board and is now ready for 
appellate disposition.  In February 2004, the veteran had a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's first period of active duty ended on 
June 20, 1990.  Therefore, the basic 10-year period within 
which she must use her Chapter 30 benefits ended June 21, 
2000.

2.  The veteran was recalled to active duty for 48 days from 
January 31, 1991, to March 19, 1991.  She was discharged from 
this period of service due to expiration of term of service.

3.  The veteran was not prevented from pursuing or completing 
a program of education due to a disability.



CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
June 21, 2000, have not been met.  38 U.S.C.A. § 3031; 
38 C.F.R. §§ 21.7050, 21.7051 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30).

In any event, the record reflects that the veteran was 
provided a letter in September 2002 which notified her of the 
information and evidence necessary to substantiate this 
claim.  The letter also advised her what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claim.  In this way, she 
was advised of the need to submit any evidence in her 
possession that pertains to the claim.  She was specifically 
told that it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The September 2002 letter 
complied with the notification requirements identified in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), and any defect with respect to the timing of the VCAA 
notice requirement was harmless error because the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and an additional SSOC 
was provided to the veteran.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  She was 
given ample time to respond to the VCAA notice letter.  The 
Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  As such, 
the Board finds the duty to assist the veteran, regardless of 
the applicability of VCAA, has been met.

The veteran is provided a ten-year period of eligibility 
during which to use her entitlement to Chapter 30 educational 
assistance benefits, and the ten-year period begins on the 
date of the veteran's last discharge from active duty of 90 
days or more.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  
The veteran's first period of active duty ended on June 20, 
1990.  Therefore, the 10-year period within which she must 
use her Chapter 30 benefits ended June 21, 2000.  

VA will not provide basic educational assistance beyond 10 
years from the later of (1) the date of the veteran's last 
discharge or release from a period of active duty of 90 days 
or more of continuous service; or (2) the date of the 
veteran's last discharge or release from a shorter period of 
active duty if the discharge or release is (a) for a service-
connected disability, or (b) for a medical condition which 
preexisted such service and which VA determines is not 
service-connected, or (c) for hardship, or (d) involuntary, 
for the convenience of the government after October 1, 1987, 
as a result of a reduction in force, as determined by the 
Secretary of the military department concerned, in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy; or 
(3) the date on which the veteran meets the requirements for 
four years service in the Selected Reserve found in Sec. 
21.7042(b) and Sec. 21.7044(b).  38 C.F.R. § 21.7050.  

The veteran was recalled to active duty for 48 days from 
January 31, 1991, to March 19, 1991.  In May 2000, she asked 
for an extension of time within which to use her Chapter 30 
benefits.  She does not dispute that she served an additional 
48 days in 1991.  Rather, she argues that she was separated 
due to a reduction in forces.  She states that she missed an 
entire semester of school due to being recalled in 1991.  

The ending date for the veteran's period of entitlement to 
Chapter 30 benefits can be no later than June 21, 2000, under 
the laws described above.  Since the second period of service 
was less than 90 days, the 10-year period begins to run after 
the date of discharge from her first period of service.  Her 
discharge from the second period of active duty in 1991 was 
not for a service-connected disability or any medical 
condition, nor was it for hardship.  The main contention is 
that the veteran feels her discharge was involuntary, for the 
convenience of the government, as a result of a reduction in 
force.  Although the Board does not doubt the sincerity of 
the veteran's argument or the fact that she had no choice in 
her actual discharge date, the Board is bound by the military 
department's findings that she was discharged for expiration 
of term of service.  An official reduction in force, such as 
contemplated by 38 C.F.R. § 21.7050, is determined by the 
Secretary of the military department concerned and is not 
merely a term applied to a determination that certain 
servicemembers are no longer needed.  

VA shall grant an extended period of eligibility beyond the 
10 years when the veteran was prevented from initiating or 
completing the chosen program of education within the 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051.  There is no allegation in this case that the 
veteran had a physical or mental disability that prevented 
her from pursuing her educational program.

Based upon the evidence of record, the Board finds 
entitlement to the payment of Chapter 30 educational benefits 
beyond June 21, 2000, is not warranted.  There is no basis in 
fact or law by which educational benefits may be paid beyond 
that date.  By law, educational benefits cannot be awarded 
beyond the 10-year delimiting period, unless certain 
exceptions to the controlling legal criteria have been met.  
The veteran does not fall within any of the exceptions, and 
the Board has no authority to overturn or to disregard the 
very specific limitations on the award of Chapter 30 
educational benefits.  In cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, benefits cannot be paid for education 
the veteran pursued beyond June 21, 2000.  


ORDER

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
June 21, 2000, is denied.




	                        
____________________________________________
	MILO HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



